DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 162 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second pass-through engagement must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0098], line 9 recites “need only need only” which should be --need only--.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2 recites “an increasing size” which should be --an increased size-- in order to clearly describe what is being claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 16 recites the limitation "the second pass-through engagement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and a(2) as being anticipated by Simmensen (U.S. 2009/0071417).
Regarding claim 1, Simmensen discloses a quick leash system, comprising: a flexible elongated member 44 (Figure 3 or 13 ) having a proximal end 48 and a distal end 46; a handle portion 58 disposed at the proximal end of said flexible elongated member; and a stopper (52, Figure 2; 62, Figure 4; 98, Figure 13) attached to the flexible elongated member at a position at or near the distal end of said 
Regarding claim 2, Simmensen discloses the quick leash system of claim 1 as stated above, further comprising a receiving cavity 112 (Figure 18) disposed in the stopper, wherein at least a portion of the flexible elongated member 96 (Figure 13) comprises a size greater than a size of the receiving cavity.
	Regarding claim 3, Simmensen discloses the quick leash system of claim 2 as stated above, wherein a portion of the flexible elongated member includes an increasing size 96 (Figure 15; 96 can be rotated increasing the size in Figure 15) configured to receive one or more stoppers having different sized receiving cavities (Paragraph [0079], lines 11-13)(the stopper(s) having different sized receiving cavities is not positively claimed since applicant claims “configured to”).
	
	Regarding claim 6, Simmensen discloses the quick leash system of claim 5 as stated above, wherein the guide comprises a fold or shape (Paragraph [0088], lines 1-4).
	Regarding claim 7, Simmensen discloses the quick leash system of claim 1 as stated above, wherein the flexible elongated member further comprises a lead portion 56 (Figure 3) distally located from the stopper, wherein the stopper is removably attached to the flexible elongated member (Paragraph [0061], lines 6-8), and wherein positioning on the flexible elongated member is adjustable 
	Regarding claim 8, Simmensen discloses the quick leash system of claim 1 as stated above, wherein the stopper comprises a pet toy 52 (Figure 3) that is removable (Paragraph [0061], lines 6-8) from the flexible elongated member (Paragraph [0061], lines 11-12; According the applicants specification the stopper being comprised of rubber or hard plastic can be used as a toy; therefore, the stopper in Figure 3 can be used as a toy).
	Regarding claim 9, Simmensen discloses the quick leash system of claim 1 as stated above, wherein the stopper is positioned at a desired point (52, Figure 3) on the flexible elongated member.
	Regarding claim 10, Simmensen discloses the quick leash system of claim 1, wherein the stopper 52 (Figure 3) is positioned immediately proximate (proximate means near or close) the distal end of the flexible elongated member.
	Regarding claim 11, Simmensen discloses the quick leash system of claim 1 as stated above, wherein the flexible elongated member further comprises a lead portion 56 (Figure 3), and wherein the positon of the stopper 52 (Figure 3) on the flexible elongated member maximizes length of the lead portion (56, Figure 3; Since the stopper is removably attached its position can be adjusted in order to maximize the length of the lead portion).
	Regarding claim 12, Simmensen discloses the quick leash system of claim 1 as stated above, further comprising a lead portion 56 (Figure 3) extending from the stopper, wherein the length of the lead portion is determined by positioning the stopper at a desired point on the flexible elongated member between the handle portion and the distal end (Paragraph [0061], lines 6-8; Since the stopper is removable it can be positioned between the handle and distal end).
	Regarding claim 13, Simmensen discloses the quick leash system of claim 1 as stated above, further comprising a receiving cavity 112 (Figure 18) extending through the stopper, wherein a portion 
	Regarding claim 14, Simmensen discloses the quick leash system of claim 1 as stated above, wherein the flexible elongated member comprises at least one of a chain, a rope, a lead, a tether, a restraint, and/or a combination thereof (Paragraph [0061], lines 1-3).
Regarding claim 15, Simmensen discloses the quick leash system of claim 1 as stated above, further comprising a second pass-through engagement 74 (Figure 13) wherein the pass-through engagement and the second pass-through engagement have different sizes (The second pass-through engagement has a different length than the first).
Regarding claim 17, Simmensen discloses a method for leashing or leading an animal comprising the steps of: attaching a pass-through engagement 60 (Figure 3) to the animal (Paragraph [0060], lines 18-20); passing a slidable leash 44  through the pass-through engagement, wherein the slidable leash comprises: a flexible elongated member 44 having a proximal end 48 and a distal end 46; a handle 58 portion formed on the proximal end of the flexible elongated member; and a stopper 52 attached to the flexible elongated member at a position at or near the distal end of the flexible elongated member, wherein a proximal end is configured to pass through the pass-through engagement prior to the distal end (48 can be pushed through 60 before 46), and wherein the stopper prevents the distal end from passing through the pass-through engagement (Paragraph [0060], lines 15-17); and leading the animal for a desired period of time (Paragraph [0008], line 2).
Regarding claim 19, Simmensen discloses a slidable leash for leading an animal, comprising: a flexible elongated member 44 (Figure 13) having a proximal end 48, a distal end 46, and an extended portion (See annotated figure 13 below, reference A) connecting the proximal and distal ends; a handle 58 disposed at the proximal end of the flexible elongated member, a stopper 98 attached to the flexible .

    PNG
    media_image1.png
    405
    379
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmensen (U.S. 2009/0071417).
Regarding claim 4, Simmensen discloses the quick leash system of claim 2 as stated above. 
The difference between the prior art and the claimed invention is that the embodiment shown in Figures 13-20 does not teach the portion of the flexible elongated member having a size greater than the receiving cavity comprise of a knotted section of rope.
The invention summary and the embodiment shown in Figure 3 teaches the leash being made of rope (Paragraph [0061], lines 1-3) and the portion of the flexible elongated member having a size greater than the receiving cavity comprise of a knotted section (Paragraph 0014], line 4).
Accordingly, the invention summary teaches that it is known that knots, extrusions, rings, or other common structures are functional equivalents for the blocking portion (Paragraph [0014], lines 4-6; known as the fixation structure in the applicants specification) which is the portion of the flexible elongated member having a size greater than the receiving cavity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the portion of the flexible elongated member having a size greater than the receiving cavity made of metal with the knotted section of rope because both elements were known equivalents for the blocking portion.
The substitution would have resulted in the predictable result of keeping the stopper in place.
 
Regarding claim 5, Simmensen discloses the quick leash system of claim 1 as stated above.
Figures 13-20 fail to disclose the quick leash system further comprising a guide disposed on or proximate to the handle portion, wherein the guide is configured to aid passage of the handle portion through the pass-through engagement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leash shown in figures 13-20 and add the guide disposed on or proximate to the handle portion, in order to allow the leash to be easily attached and removed from the collar (Paragraph [0088], lines 1-7).

Regarding claim 20, Simmensen discloses the slidable leash of claim 19 as stated above, wherein the handle comprises a loop sized to fit a hand of a user (Abstract, lines 8-9), the flexible elongated member comprises at least one of the following: a chain, a rope, a strap, or any combination thereof (Paragraph [0085], lines 5-6 says that the leash is formed as previously described and Paragraph [0061], lines 1-3 disclose it being made of rope),4H22224.DOCxPage 25 of 27Attorney Docket No.: 8572-1801675 wherein the stopper comprises a receiving cavity 112 (Figure 18) having a cross-sectional size that is greater than or equal to the cross-sectional size of the flexible elongated member at a desired position of the stopper (98, Figure 13) on the flexible elongated member, wherein the pass-through engagement comprises a metal ring 92 (Figure 13), the metal ring attached to a collar that is worn by the animal (Paragraph [0085], lines 5-6 says the collar is formed as previously described and Paragraph [0061], line 4 disclose the ring being made of metal)and wherein at least a portion of the fixation structure 96 (Figure 13) has a cross-sectional size that is greater than the cross-sectional size of the receiving cavity of the stopper.
The difference between the embodiment shown in Figures 13-20 and the claimed invention is that the embodiment shown in Figures 13-20 does not teach the fixation structure comprising at least 
The invention summary and the embodiment shown in Figure 3 teaches the leash being made of rope (Paragraph [0061], lines 1-3) and the portion of the flexible elongated member having a size greater than the receiving cavity comprise of a knot (Paragraph 0014], line 4).
Accordingly, the invention summary teaches that it is known that knots, extrusions, rings, or other common structures are functional equivalents for the blocking portion (Paragraph [0014], lines 4-6; known as the fixation structure in the applicants specification) which is the portion of the flexible elongated member having a size greater than the receiving cavity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the portion of the flexible elongated member having a size greater than the receiving cavity made of metal with the knotted section of rope because both elements were known equivalents for the blocking portion.
The substitution would have resulted in the predictable result of keeping the stopper in place.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simmensen (U.S. 2009/0071417) in view of Maglich et al. (U.S. 6439168).
Regarding claim 16, Simmensen discloses the quick leash system as stated above, wherein [a] second pass-through engagement 74 (Figure 13) is configured to allow passage of a second quick leash system, the second quick leash system comprising: a second flexible elongated member having a second proximal end and a second distal end; a second handle portion disposed proximate to the second proximal end of said second flexible elongated member; and a second stopper attached to the second flexible elongated member at a second position at or near the second distal end of said second rope. (The second quick leash system is not positively claimed;  since the second pass-through engagement 74 
	Simmensen fails to disclose the quick leash system comprising an extension engagement disposed on the handle portion, wherein the second handle portion and second flexible elongated member are configured to move unabated through the extension engagement until the second stopper prevents the second distal end of the second elongated member from passing through the extension engagement.
	Maglich et al. teaches, in the same field of endeavor, an extension engagement 46 (Figure 1) disposed on a handle portion (Column 7, line 66 to Column 8, line 3), wherein the second handle portion and second flexible elongated member are configured to move unabated through the extension engagement until the second stopper prevents the second distal end of the second elongated member from passing through the extension engagement (the second handle portion and flexible elongated member are capable of moving through the extension engagement in the same way they could move through the pass through engagement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leash disclosed by Simmensen, and add the extension engagement disposed on the handle portion, wherein the second handle portion and second flexible elongated member are configured to move unabated through the extension engagement until the second stopper prevents the second distal end of the second elongated member from passing through the extension engagement as taught by Maglich et al., in order to allow the leash system to be longer and allow for the leash system to be more versatile (Column 8, lines 11-15).
Regarding claim 18, Simmensen discloses the method according to claim 17 as stated above.
Simmensen fails to disclose wherein the slidable leash further comprises an extension engagement disposed on the handle portion, and further comprising the step of: passing a second 
Maglich et al. teaches, in the analogous art of pet leashes, an extension engagement 28 (Figure 1) disposed on a handle portion (Column 7, line 66 to Column 8, line 5), further comprising the step of: passing a second flexible elongated member of a second slidable leash through the extension engagement (Column 7, lines 31-34), the second slidable leash comprising: a second flexible elongated member 14 (Figure 1) having a second proximal end 38 and a second distal end 32; a second handle portion 40 formed on the second proximal end of said second flexible elongated member; and a second stopper 36 attached to the second flexible elongated member at a position at or near the second distal end of the second flexible elongated member, wherein the second stopper prevents the second distal end of the second flexible elongated member from passing through the extension engagement (Column 7, lines 31-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leash disclosed by Simmensen and add the extension engagement disposed on the handle portion as taught by Maglich et al. in order to allow the leash system to be more versatile (Column 8, lines 11-15). Adding the step of  passing a second flexible elongated member of a second slidable leash through the extension engagement, the second slidable leash comprising: a second flexible elongated member having a second proximal end and a second distal end; a second handle portion formed on the second proximal end of said second flexible elongated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4174